ON MOTION FOR REHEARING.
MORROW, Presiding Judge.
In his motion for rehearing appellant insists that he was not found to be in possession of the stolen property until approximately two months after the alleged theft and that by reason thereof this was too remote to constitute that possession which would authorize his conviction. The appellant, by his witnesses, developed the fact that he came into possession of the bicycle four days after it was alleged to have been stolen by purchasing it from his brother. The affirmative defense of purchase was submitted to the jury and was rejected by them. The appellants possession of the stolen property was therefore pertinently established by the State. The possession of stolen property two months after the alleged theft has been held to come within the term “recent” and is a question of fact to be determined by the jury in the light of all the surrounding facts and circumstances. See Tex. *389Jur., Vol. 41, p. 216, sec. 132; also Allen v. State, 97 Texas Crim. Rep., 467.
The motion for rehearing is overruled.

Overruled.